Case: 7:19-cv-00080-CHB Doc #: 25 Filed: 01/04/21 Page: 1 of 1 - Page ID#: 1840




                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF KENTUCKY
                              SOUTHERN DIVISION
                                   (at Pikeville)

 CONARD PROFITT,                                 )
                                                 )
        Plaintiff,                               )         Civil Action No. 7:19-CV-80-CHB
                                                 )
 v.                                              )
                                                 )                 JUDGMENT
 ANDREW M. SAUL,                                 )
 Commissioner of Social Security,                )
                                                 )

        Defendant.
                                   ***     ***       ***   ***
      In accordance with the opinion and order entered on this date, the Court ORDERS and

ADJUDGES as follows:

      1. The decision of the Commissioner is REVERSED under sentence four of 42 U.S.C.

         § 405(g);

      2. This matter is REMANDED for further proceedings and STRICKEN from the

         Court’s active docket;

      3. This judgment is FINAL and APPEALABLE and there is no just cause for delay.

      This the 4th day of January, 2021.
